Title: To Benjamin Franklin from Deborah Franklin (I), 16 May 1767
From: Franklin, Deborah
To: Franklin, Benjamin


My Deares Child
May 16, 1767
I hear that Capt. Sparkes is to saile to morrow or next day. I set down to chatt a littel to you, and in close a letter, which I had sente to N yorke but the vesill was gon. I wente up to see our Children att Burlinton on Satterday and Billey Come doune with me on munday and returnd yisterday and Salley wente up with him and I expeckte her down this day or to morrow. I was the reder [readier?] to let her go as shee is not verey well and looks verey paile so as to give me much uneseynes but shee all way looks ill in summer and 2 or 3 day Changes her but I thinke shee has bin maid unesey a bought her Brother who was chalinged on Munday night. I shold not a sed one word to you but I thinke sumbudey will tell. The Chaling was sente by young Hickes brought by young Dr. Kersly verey much in drinke. Salley was verey much scaired and wold not let her Brother go withoute her. So you see this dafter of ours is a mear Champin and thinkes shee is to take Cair of us. Her Brother and shee is verey hapey togather indead but I long to see her back a gen as I Cold not live a bove another day with ought her as I am sir cumstansed [circumstanced] a mind flutered sum times glad then depresed and so on. O that you was att home but be ashuered that no littel famely ever had more hormoney in it than youres has and I truste will have.
[May the 24 1767]
Senes I wrote the above I have wrote to you by Mr. Tenche Fransis and lefte this tell Capt. Friend Sailes which will be to morrow morning. If Mr. Fransis is a rived he will have told you his misforten but I hope it will end better then he thinkes att presant. I say nothing a bought Mr. Beach as he writes to you himselef. On frey day laste Salley and my Selef was asked over the river to a tortel [turtle] Billey and Mrs. Franklin and the Mair of Burlinton and his Ladey the whol Wharton famely the Ducke was my Gallant. We spente a plesant afternoon and when we talked of partin we Cold not so our Children and thair Nabors Came over with us and staid tell within this quortor of an over and as Salley is better I have given her leve to go up with them and thay air to send her down to morrow. Thay say it will be of servis to her.
My old friend Debbey Norris has lefte us. She was one of my first play maites and I raly Loved her. I wente to the bureyal and I desire to visit Mrs. Norris soon. With sum Dificalty I have got a Bill to send to you but I shold explain it. I did all I Cold as did young mr. Foxcroft and mr. Thomson but David Potts got it att laste. This afair has made everey bodey quite amaised and as several vesiles has sailed it was quite difical to get a Bill. I see it is for more then the money menshoned in the drafte but as I have bin so much ingaed I Cold not see mr. Potts. Due my Dear if you Can Comfort mr. Franses for he standes in nead of a friend as dus some others but I say lose of substans is not lose of repeytashon and it is sed what is is beste but what is I know I Cante helpe and so muste indever to thinke and make the Beste of it. The afaire I menshon this failer [failure] of the merchant that has hurte Mr. Franses but I truste that Same God whos marseys is over all his workes will never leve him nor aney other to suefer and be deprest. Polley Ashmaid is here and sendes her love to you.

Laste evening Mr. Foxcrof Came to town in Companey with Governer Wantworth. I saw him and this day thay was with Billey in our Parler but I did not see him as I was not fitt to be seen.
I supose Mr. Foxcrof writes by Friend or the Packit. My love to good Mrs. Stephenson to my Dear Salley Franklin to mr. and mrs. Strahan to Capt. Orrey and Ladey and Dafter to Mrs. Weest and I shold a sed Mr.Weest. I am in hopes Salley will be in town time eneuef to write. I wold say sumthing a bought the Ring and letter hough like your selef it is and what pleshuer it has given to maney of our friends. Mr. Ross wanted Salley to let him have it but as he Spook to me I sed thay mought send to you to get them one. I rely wish that you wold get two of your shaids dun one for Mr. Robortes and one for Billey.
It is all moste night I muste bid you adue and am my Dear Benney your Afeckshonat wife
D Franklin
